IN THE SUPREME COURT OF PENNSYLVANIA
                         WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 165 WAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
STEPHEN MONTIER PINER,            :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 166 WAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
STEPHEN MONTIER PINER,            :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 167 WAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
STEPHEN MONTIER PINER,            :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 168 WAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 169 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 170 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 171 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 172 WAL 2020
                                        :
                 Respondent             :
                                        :
[165 WAL 2020, 166 WAL 2020, 167 WAL 2020, 168 WAL 2020, 169 WAL 2020, 170
WAL 2020, 171 WAL 2020, 172 WAL 2020, 173 WAL 2020, 174 WAL 2020, 175 WAL
    2020, 176 WAL 2020, 177 WAL 2020, 178 WAL 2020 and 179 WAL 2020] - 2
                                        : Petition for Allowance of Appeal
           v.                           : from the Order of the Superior Court
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 173 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 174 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 175 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 176 WAL 2020
                                        :
[165 WAL 2020, 166 WAL 2020, 167 WAL 2020, 168 WAL 2020, 169 WAL 2020, 170
WAL 2020, 171 WAL 2020, 172 WAL 2020, 173 WAL 2020, 174 WAL 2020, 175 WAL
    2020, 176 WAL 2020, 177 WAL 2020, 178 WAL 2020 and 179 WAL 2020] - 3
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 177 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 178 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 179 WAL 2020
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN MONTIER PINER,                  :
                                        :
                 Petitioner             :

[165 WAL 2020, 166 WAL 2020, 167 WAL 2020, 168 WAL 2020, 169 WAL 2020, 170
WAL 2020, 171 WAL 2020, 172 WAL 2020, 173 WAL 2020, 174 WAL 2020, 175 WAL
    2020, 176 WAL 2020, 177 WAL 2020, 178 WAL 2020 and 179 WAL 2020] - 4
                                     ORDER



PER CURIAM

     AND NOW, this 29th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.




[165 WAL 2020, 166 WAL 2020, 167 WAL 2020, 168 WAL 2020, 169 WAL 2020, 170
WAL 2020, 171 WAL 2020, 172 WAL 2020, 173 WAL 2020, 174 WAL 2020, 175 WAL
    2020, 176 WAL 2020, 177 WAL 2020, 178 WAL 2020 and 179 WAL 2020] - 5